DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.

Response to Amendment
This communication is in response to the amendment filed on 28 October 2020.
Claims 1, 14, 18, and 19 are amended.
Claims 1-15 and 17-21 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 28 October 2020:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tofano, Jeffrey V. (U.S. Patent Application Publication No. 20200057752 A1, hereinafter referred to as Tofano) in view of Sirton et al. (U.S. Patent Application Publication No. 20180314706 A1, hereinafter referred to as Sirton).
As to claim 1, Tofano teaches a non-transitory machine-readable storage medium storing instructions that upon execution cause a deduplication system to:
in response to an event at the deduplication system (see Tofano para. 0041 and Fig. 1: service computing device 102 comprises deduplication components 126; and see Tofano para. 0079 and Fig. 3: the system receives incoming file data 308):
(see Tofano Fig. 4: file 1 metadata 402) that is backed up to a remote object storage system (see Tofano para. 0050: data is for backup storage; and see Tofano para. 0051 and Fig. 1: storage 108 is remotely located), the item metadata of the backup item including range information indicating a range of identifier values of portion objects of the backup item that are stored in the remote object storage system (see Tofano para. 0087 and Fig. 4: file 1 metadata 402 comprises deduplication information 412, including data-portion identifier information; and see Tofano para. 0104: index information comprises a range of data-portion identifiers), wherein each portion object of the portion objects refers to a group of chunks, wherein a portion object of the portion objects refers to a group of multiple chunks (see Tofano para. 0127: data portions are stored as groups of chunks), and wherein each respective portion object of the portion objects is assigned a respective identifier value of the range of identifier values (see Tofano para. 0098: the system indexes data portions based on data-portion identifiers):
issue, based on the range information, requests (see Tofano para. 0104: index lookup based on range of data-portion identifiers) to obtain respective attribute information of the portion objects stored in the remote object storage system (see Tofano para. 0117: the index lookup retrieves reference information 618 for a particular data portion 620), wherein the requests comprise a first request including a first portion object name (see Tofano para. 0116 and Fig. 6: request for first data portion 604(1)), and a second request including a second portion object name (see Tofano para. 0084 and 0200: entire index is searched for a particular data portion and a match is not found);
receive, responsive to the first request, attribute information of a first portion object of the portion objects (see Tofano para. 0117 and Fig. 6: request for first data portion 604(1) retrieves corresponding reference information 618);
receive, responsive to the second request, an indication that a second portion object referring to a respective group of multiple chunks and corresponding to the second portion object name is not stored by the remote object storage system (see Tofano para. 0084 and 0200: entire index is searched for a particular data portion and a match is not found).
Tofano does not appear to explicitly disclose determine, based on respective attribute information responsive to requests, a name of a given portion object of a backup item already used.
However, Sirton teaches determine, based on respective attribute information responsive to requests (see Sirton para. 0022-0023 and Fig. 2: the system traverses a range of object identifiers by issuing a series of requests for metadata corresponding to each identifier), a name of a given portion object of a backup item already used (see Sirton para. 0027 and Fig. 2: the system determines a current object identifier; Note: Sirton’s “current object identifier” corresponds to the claimed “name of a given portion object of a backup item already used”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofano to include the teachings of Sirton because it enables effective implementation of information lifecycle management (ILM) policies in distributed large-scale storage systems (see Sirton para. 0009-0011).

As to claim 5, Tofano as modified by Sirton teaches wherein the instructions upon execution cause the deduplication system to:
based on the determined name of the given portion object of the backup item already used, avoid overwriting a portion of the backup item corresponding to the given portion object (see Sirton para. 0027: the system requests a next object identifier relative to the current object identifier).

As to claim 6, Tofano as modified by Sirton teaches wherein the event comprises any one or a combination of a power loss at the deduplication system, a fault, a failure, or a loss of data at the deduplication system (see Tofano para. 0156: data is recoverable in the event of failure).

As to claim 7, Tofano as modified by Sirton teaches wherein accessing the item metadata of the backup item that is backed up to the remote object storage system comprises accessing the item metadata stored in the deduplication system (see Tofano Fig. 4: file 1 metadata 402; and see Tofano para. 0117: the index lookup retrieves reference information 618 for a particular data portion 620) or accessing a mirrored copy of the item metadata stored in the remote object storage system.

As to claim 8, Tofano as modified by Sirton teaches wherein each respective request of the requests includes a respective portion object name of a portion object, the respective portion object name including a respective identifier value that is within the range of identifier values (see Tofano para. 0104: index lookup based on range of data-portion identifiers).

As to claim 9, Tofano as modified by Sirton teaches wherein the instructions upon execution cause the deduplication system to:
divide a received backup item (see Tofano para. 0079 and Fig. 3: incoming file data 308 is divided; and see Tofano para. 0050: data is for backup storage) into a plurality of chunks (see Tofano para. 0127: data portions are stored as groups of chunks);
apply deduplication on the plurality of chunks to produce deduplicated chunks (see Tofano para. 0127: data portions are deduplicated); and
store the deduplicated chunks in the remote object storage system (see Tofano para. 0051 and Fig. 1: storage 108 is remotely located) that is an eventually consistent storage system (see Sirton para. 0013, end of paragraph: eventually consistent data store).

As to claim 13, Tofano as modified by Sirton teaches wherein each respective portion object of the portion objects does not include the collection of chunks referred to by records in the respective portion object (see Tofano 0127: data portions have mappings to the actual constituent chunks).

As to claim 14, Tofano teaches a system comprising:
storage media (see Tofano Fig. 1: storage 108) to store chunks (see Tofano para. 0127: data portions are stored as groups of chunks) of backup items (see Tofano para. 0050: data is for backup storage) deduplicated by a deduplication system (see Tofano para. 0041 and Fig. 1: service computing device 102 comprises deduplication components 126) that is remote from the object storage system (see Tofano para. 0051 and Fig. 1: storage 108 is remotely located);
a processor (see Tofano Fig. 1: storage 108 comprises processor 134); and
machine-readable instructions executable on the processor to (see Tofano para. 0053 and Fig. 1: storage 108 comprises computer-readable media 136 having storage management program 140 for execution by processor 134):
store portion objects of a first backup item of the backup items (see Tofano para. 0079 and Fig. 3: incoming file data 308 is divided into data portions 310; and see Tofano para. 0050: data is for backup storage);
store item metadata of the first backup item (see Tofano para. 0087 and Fig. 4: file 1 metadata 402), the item metadata including range information indicating a range of identifier values of the portion objects of the first backup item (see Tofano para. 0087 and Fig. 4: file 1 metadata 402 comprises deduplication information 412, including data-portion identifier information; and see Tofano para. 0104: index information comprises a range of data-portion identifiers for a particular data portion), and wherein each respective portion object of the portion objects refers to a group of chunks (see Tofano para. 0127: data portions are stored as groups of chunks) and is assigned a respective identifier value of the range of identifier values (see Tofano para. 0098: the system indexes data portions based on data-portion identifiers);
receive, from the deduplication system, requests for respective attribute information of the portion objects of the first backup item (see Tofano para. 0117 and Fig. 6: request for first data portion 604(1) retrieves corresponding reference information 618), the requests including portion object names including identifier values limited to identifier values within the range of identifier values  (see Tofano para. 0104: index lookup based on range of data-portion identifiers), wherein the requests comprise a first request including a first portion object name  (see Tofano para. 0116 and Fig. 6: request for first data portion 604(1)), and a second request including a second portion object name (see Tofano para. 0084 and 0200: entire index is searched for a particular data portion and a match is not found); and
responsive to determining that a first portion object corresponding to the first portion object name is stored in the object storage system, send attribute information of the first portion object to the deduplication system in response to the first request (see Tofano para. 0117 and Fig. 6: request for first data portion 604(1) retrieves corresponding reference information 618); and
responsive to determining that a second portion object referring to a group of multiple chunks and corresponding to the second portion object name is not stored in the object storage system, send, to the deduplication system in response to the second request, an indication that the second portion object is not stored by the object storage system (see Tofano para. 0084 and 0200: entire index is searched for a particular data portion and a match is not found).
Tofano does not appear to explicitly disclose wherein item metadata at an object storage system is a mirrored copy of corresponding item metadata.
However, Sirton teaches wherein item metadata at an object storage system is a mirrored copy of corresponding item metadata (see Sirton para. 0012 and Fig. 1: replication of metadata).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofano to include the teachings of Sirton because it enables effective implementation of information lifecycle management (ILM) policies in distributed large-scale storage systems (see Sirton para. 0009-0011).

As to claim 15, Tofano as modified by Sirton teaches wherein a portion object name of a portion object written to the object storage system is not reused for another portion object (see Tofano para. 0076: unique data portion identifiers).

As to claim 17, Tofano as modified by Sirton teaches wherein the machine-readable instructions are executable on the processor to:
store an entity object that includes a collection of chunks that are referred to by records of corresponding portion object of the portion objects (see Tofano para. 0127: data portions are stored as groups of chunks), the entity object identified by a name that includes a hash of a content of the entity object (see Tofano para. 0078: hash-based deduplication).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tofano and Sirton as applied to claim 1 above, and further in view of Chen, Yong-Min (U.S. Patent Application Publication No. 20130339297 A1, hereinafter referred to as Chen).
As to claim 2, Tofano as modified by Sirton teaches wherein the instructions upon execution cause the deduplication system to:
generate portion object names for the portion objects of the backup item (see Tofano para. 0079 and Fig. 3: the system receives incoming file data 308 and divides it into data portions 310; and see Tofano para. 0087 and Fig. 4: file 1 metadata 402 comprises deduplication information 412, including data-portion identifier information).
Tofano as modified by Sirton does not appear to explicitly disclose generate portion object names by advancing an identifier value as each new portion object is created, wherein a portion object name for the new portion object includes the advanced identifier value.
However, Chen teaches 
generate portion object names by advancing an identifier value as each new portion object is created, wherein a portion object name for the new portion object includes the advanced identifier value (see Chen para. 0436: data sets are assigned IDs in an ever-increasing manner).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofano as modified by Sirton to include the teachings of Chen because it eliminates the need to tag each data record with a creation time, avoiding the cost of retrieving the current time and tagging the data record with the time (see Chen para. 0435-0436).

As to claim 3, Tofano as modified by Sirton and Chen teaches wherein advancing the identifier value comprises incrementing the identifier value or decrementing the identifier value (see Chen para. 0436: data sets are assigned IDs in an ever-increasing manner).

As to claim 4, Tofano as modified by Sirton and Chen teaches wherein the determined name of the given portion object of the backup item already used includes an extremum identifier value that is a latest identifier value produced by the advancing (see Chen para. 0436: “larger IDs indicate that the record is created later”; and see Chen para. 0017: the system identifies the highest unique ID in a set of data records).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tofano and Sirton as applied to claim 1 above, and further in view of Bestler et al. (U.S. Patent Application Publication No. 20160191509 A1, hereinafter referred to as Bestler).
As to claim 18, Tofano as modified by Sirton teaches wherein the machine-readable instructions are executable on the processor to:
store a first entity object that includes a collection of chunks that are referred to by records of a corresponding portion object of the portion objects (see Tofano para. 0127: data portions are stored as groups of chunks).
Tofano as modified by Sirton does not appear to explicitly disclose an entity object identified by a name that includes information of other entity objects that are part of a same set as a first entity object.
However, Bestler teaches wherein the machine-readable instructions are executable on the processor to:
an entity object identified by a name that includes information of other entity objects that are part of a same set as a first entity object (see Bestler para. 0473: Hash Allocation Table is used to locate specific data chunks; the Hash Allocation Table comprises Hash IDs which are calculated from the chunks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofano as modified by Sirton to include the teachings of Bestler because it enables the system to be tolerant of jittered delivery (see Bestler para. 0442) and it enables recovery from drops in the network (see Bestler para. 0041).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tofano and Sirton as applied to claim 17 above, and further in view of Anglin, Matthew J. (U.S. Patent Application Publication No. 20100070478 A1, hereinafter referred to as Anglin).
As to claim 21, Tofano as modified by Sirton teaches 
an identifier of the entity object, the identifier of the entity object comprising a hash of a content of the entity object (see Tofano para. 0078: hash-based deduplication), and
chunk metadata comprises the hash of the entity object in which the respective chunk is included (see Tofano para. 0127: data portions are stored as groups of chunks; and see Tofano para. 0078: hash-based deduplication).
Tofano as modified by Sirton does not appear to explicitly disclose wherein the machine-readable instructions are executable on the processor to: store a container index comprising: an identifier of the entity object, the identifier of the entity object comprising a hash of a content of the entity object, and chunk metadata for corresponding chunks included in a container corresponding to the container index, wherein the chunk metadata for a respective chunk comprises a signature of the respective chunk.
However, Anglin teaches wherein the machine-readable instructions are executable on the processor to:
store a container index (see Anglin para. 0033: an index tracks the location of specific data objects within storage pools) comprising:
an identifier of the entity object (see Anglin para. 0033: an index tracks the location of specific data objects within storage pools), and
chunk metadata for corresponding chunks included in a container corresponding to the container index (see Anglin para. 0036: a chunk index comprises ownership and digital signature information for each chunk), wherein the chunk metadata for a respective chunk comprises a signature of the respective chunk (see Anglin para. 0036: a chunk index comprises digital signature information for each chunk).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tofano as modified by Sirton to include the teachings of Anglin because it enables tracking and reconfiguring deduplication and storage information, allowing for data to easily be moved between storage pools (see Anglin para. 0043).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to backup item metadata including range information.
a.	Wallace; Grant; “Method and system for cloud based distributed garbage collection of a deduplicated datasets”; U.S. Patent No. 10,346,297 B1.
Teaches replicating backups for disaster recovery (see col. 1 L15-24).
Teaches range-based partitioning for data identifiers (see col. 12 L6-24).
b.	Smith et al.; “Identifying modified chunks in a data set for storage”; U.S. PGPub. No. 20120290546 A1.
Teaches deduplication storage system that identifies objects based on ranges of chunk identifiers (see para. 0025 and Fig. 1).
c.	Bestler et al.; “Methods and Systems for Block Sharding of Objects Stored in Distributed Storage System”; U.S. PGPub. No. 20160191508 A1.
Teaches dividing a named object into non-overlapping byte ranges (see para. 0008).
Teaches distributed deduplication (see para. 0113).
Teaches eventually consistent storage system (see para. 0443).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163